Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
The claims are objected to because the words are crowded too closely together, and there is no gap between two words making reading difficult (For example Claim1 Line 3, Claim 2 Line 1, Claim 5 Line 2, Claim 8 Line 3, Claim 11 and Claim 12).  

Appropriate correction is required.


Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon consideration of all the relevant factors with respect to the claims as a whole, claim 12 is determined to be directed to non-statutory subject matter.  The rationale for this determination is explained below:

Claim 12 recites a computer readable medium storing a program falls within at least one of the four categories (Manufacture or machine) of patent eligible subject matter but falls within non-statutory category (a computer program). A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.
For example, machine readable media can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the broadest reasonable interpretation of machine readable media in light of the specification as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a magnetization application unit, a magnetic field calculation unit”, in the independent claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
In this application in claim 1 recites “a magnetization application unit” coupled with the functional language “divides a virtual space into a plurality of volume elements”, the recited “a magnetic field calculation unit” coupled with the functional language “calculates, on each of a plurality of observation points in the virtual space, based on the magnetization applied to a plurality of the volume elements around the observation point, a magnetic field generated…”.
The limitation in the claims have no structural meaning and are considered a generic placeholder.
In the present application as filed discloses:
In Paragraph [31] [ [32] of the present application PGPUB NO. US 20200400757 A1 recites, “[0031] FIG. 1 is a block diagram of a magnetic field analysis device 30 according to the embodiment. The magnetic field analysis device 30 according to the embodiment includes a processing device 20, a storage device 25, an input device 28, and an output device 29. The processing device 20 includes an analysis information acquisition unit 21, a magnetization application unit 22, a magnetic field calculation unit 23, and an output control unit 24. The storage device 25 includes a data holding unit 26 and a correspondence relationship holding unit 27.
[0032] Each block shown in FIG. 1 can be realized by hardware, for example, an element, such as a central processing unit (CPU) of a computer, or a mechanical device or may be realized by software, for example, a computer program or the like. In FIG. 1, functional blocks that are realized by cooperation of hardware and software are shown. Accordingly, the functional blocks can be realized by a combination of hardware and software in various aspects.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “divides a virtual space into a plurality of volume elements and applies magnetization to each of the volume elements; and A magnetic field calculation unit that calculates, on each of a plurality of observation points in the virtual space, based on the magnetization applied to a plurality of the volume elements around the observation point, a magnetic field generated at the observation point for each volume element and obtains a magnetic field generated at each of the plurality of the observation points based on a calculation result of each of the plurality of the volume elements, wherein the magnetization application unit is configured to divide the virtual space into a plurality of voxels having the same shape and dimension, apply magnetization to each of the plurality of the voxels, perform coarse graining for collecting a plurality of the continuous voxels in a first direction to one volume element to make dimension relating to the first direction greater than dimension relating to another second direction on at least a part of the volume elements, and apply magnetization to each of the coarse-grained volume.” The limitations are not clear. Claim does not recite how the values are calculated or what structure is used to calculate the values or any mathematical formula or algorithm is used to calculate the values. The boundaries of the claim are not clear. For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Therefore, the claim language is not clear. Clarification is required so that the scope of the claim is clear.  
Similarly, independent claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the inventio, because of the same reason as stated above. 

Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by KITAGAWA ISAO (Hereinafter “Kitagawa”) in the Patent Application Number JP 5877096 B2.

Regarding claim 1, 	Kitagawa teaches a magnetic field analysis device (a method for calculating a magnetization motion in a magnetic material and a visualization device therefor. TECHNICAL-FIELD Line 1-2; Figure 5- Figure 12) comprising:
a magnetization application unit [51] (an analysis region / non-analysis region dividing unit 51 in Figure 5 as the magnetization application unit) (In FIG. 5, the magnetization motion visualization apparatus includes an analysis region / non-analysis region dividing unit 51; Page 6, 7th Paragraph Line 1-3) that divides a virtual space into a plurality of volume elements and applies magnetization to each of the volume elements (The analysis region / non-analysis region dividing unit 51 divides the analysis target object into an analysis region and a non-analysis region of magnetic characteristics; Page 6 Paragraph 8 Line 1-2; For example, using the Voronoi polyhedron, the coarse-grained model replacement unit replaces the non-analysis region with the coarse-grained model using the representative region. The analysis region meshing unit 53 meshes the analysis region with the first volume. The non-analysis region meshing unit 54 meshes the coarse-grained model with the second volume.; Page 6 Paragraph 8 Line 2-6; analysis region and non-analysis region is the two volume elements); and
a magnetic field calculation unit [52, 53, 54] (a coarse-grained model replacement unit 52, an analysis region meshing unit 53, a non-analysis region meshing unit 54, a diamagnetic tensor calculation unit 55, and a demagnetizing field contribution calculation as the magnetization calculation unit) (In FIG. 5, the magnetization motion visualization apparatus includes a coarse-grained model replacement unit 52, an analysis region meshing unit 53, a non-analysis region meshing unit 54, a diamagnetic tensor calculation unit 55, and a demagnetizing field contribution calculation; Page 6, 7th Paragraph Line 1-5) that calculates, on each of a plurality of observation points in the virtual space, based on the magnetization applied to a plurality of the volume elements around the observation point, a magnetic field generated at the observation point for each volume element and obtains a magnetic field generated at each of the plurality of the observation points based on a calculation result of each of the plurality of the volume elements (Here, mj is the magnitude of the magnetization of the minute volume j, Sj is the magnetization direction vector (length l), and μ0 is the vacuum permeability. Gij is a demagnetizing field tensor, and the demagnetizing field tensor of the magnetic dipole-dipole interaction is expressed by the following equation. Therefore, as shown in FIG. 10, Gij is calculated between the minute volume i 504 in the mesh 302 of the analysis region and the minute volume j 502 of the mesh 402 of the coarse-grained model as shown in (Expression 2).   Next, in step S116, as shown in FIG. 11, the sum of Gij is executed for the minute volume j502 of the coarse-grained model mesh 402, and the representative element P (3) 202 number of the coarse-grained model mesh 402 is obtained. And the minute volume i 504 number in the mesh 302 of the analysis region are recorded in a form that can be referred to. The sum G (P, i) of Gij is recorded in the memory of the back end 23. In step S118, the magnetization vector M (P) of the coarse-grained model in the non-analysis region is recorded in a form that can be referred to from the representative element P (3) 202 number. The magnetization vector M (P) of the coarse-grained model in the non-analysis region is recorded in the memory of the back end 23; Page 4 Paragraph 10-12 and Page 5 Paragraph 1 and 2),
wherein the magnetization application unit is configured to 
divide the virtual space into a plurality of voxels having the same shape and dimension (In the step of meshing the analysis region with the first volume (S110), meshing is performed based on the length and shape information of the minute volume input by the user.; Page 7 Paragraph 14 Line 1-2; The length of the minute volume is determined in consideration of the length of exchange length (or characteristic length) well known in the field of micromagnetics. The analysis area mesh is recorded in the memory of the back end 23. In the step of meshing the coarse-grained model with the second volume (S112), the Voronoi polyhedron is meshed based on the information on the length and shape of the minute volume input by the user.; Page 8 Paragraph 1-3),

    PNG
    media_image1.png
    753
    800
    media_image1.png
    Greyscale

Figure 8: Modified Figure 8 of Kitagawa
apply magnetization to each of the plurality of the voxels, perform coarse graining for collecting a plurality of the continuous voxels in a first direction to one volume element (In step S114, a demagnetizing field tensor between the mesh 302 of the analysis region and the mesh 402 of the coarse-grained model is calculated. Therefore, according to Equation 2, Gij is calculated between the minute volume i 504 in the mesh 302 of the analysis region and the minute volume j 502 of the mesh 402 of the coarse-grained model. In the calculation of Gij between the minute volume i 504 in the mesh 302 of the analysis region and the minute volume j 502 of the mesh 402 of the coarse-grained model, the minute volume of the region where the coarse-grained model is in contact with the analysis region Only j502 may be used.; Page 8 Paragraph 4 Line 1-6) to make dimension relating to the first direction greater than dimension relating to another second direction on at least a part of the volume elements (Figure 8: Modified Figure 8 of Kitagawa above shows that the first direction greater than dimension relating to another second direction on at least a part of the volume elements), and apply magnetization to each of the coarse-grained volume elements based on the magnetization applied to the plurality of the voxels included in each of the coarse-grained volume elements (The force (magnetic field) acting on the magnetization is the crystal magnetic anisotropy caused by the difference between the direction of the magnetization itself and the direction of the easy axis set in the microvolume i504, and exchange interaction with the surrounding magnetization. , External magnetic field, random magnetic field due to thermal fluctuation, and demagnetizing field generated by dipole interaction with surrounding magnetization.; Page 8 Paragraph 12). 

Regarding claim 2, Kitagawa teaches a magnetic field analysis device, further comprising:
a correspondence relationship holding unit that holds a correspondence relationship between the magnetization applied to each of the volume elements and a magnetic field generated at each of a plurality of the observation points around the volume element for each relative position of the volume element and the observation point,

wherein the magnetic field calculation unit has a first function of obtaining the magnetic field generated at the observation point by the magnetization applied to the volume element using the correspondence relationship (The length of the minute volume is determined in consideration of the length of exchange length (or characteristic length) well known in the field of micro magnetics. There are two types of exchange length. The characteristic length of Neels wall is defined by √ (A / Kd), and the characteristic length of Bloch wall is defined by √ (A / K). Here, A is the exchange stiffness, Kd is the demagnetizing field energy constant, and K is the magneto crystalline anisotropy constant. For example, an isotropic cubic mesh can be formed by making the mesh shape a cube and making the length of one side the same as the exchange length √ (A / K). The mesh shape is not limited to a cube, and may be another shape such as an octahedron. The analysis area mesh is recorded in the memory of the back end 23.
In the step of meshing the coarse-grained model with the second volume (S112), as shown in FIG. 9,the Voronoi polyhedron is meshed based on the information on the length and shape of the minute volume input by the user. 402. The length and shape do not necessarily match the value of the first volume. Here, the mesh shape is a cube, and the length of one side is set to be the same as the exchange length √ (A / K).; Page 4 Paragraph 1-4).


Regarding claim 3, Kitagawa teaches a magnetic field analysis device, wherein 
the correspondence relationship holding unit holds the correspondence relationship for each size of the volume elements, and in computing the magnetic field generated at each of the observation points by the magnetization applied to each of the volume elements, the magnetic field calculation unit computes the magnetic field using the correspondence relationship corresponding to the size of the volume element to be a source for generating a magnetic field (The length of the minute volume is determined in consideration of the length of exchange length (or characteristic length) well known in the field of micro magnetics. There are two types of exchange length. The characteristic length of Neels wall is defined by √ (A / Kd), and the characteristic length of Bloch wall is defined by √ (A / K). Here, A is the exchange stiffness, Kd is the demagnetizing field energy constant, and K is the magneto crystalline anisotropy constant. For example, an isotropic cubic mesh can be formed by making the mesh shape a cube and making the length of one side the same as the exchange length √ (A / K). The mesh shape is not limited to a cube, and may be another shape such as an octahedron. The analysis area mesh is recorded in the memory of the back end 23.
In the step of meshing the coarse-grained model with the second volume (S112), as shown in FIG. 9,the Voronoi polyhedron is meshed based on the information on the length and shape of the minute volume input by the user. 402. The length and shape do not necessarily match the value of the first volume. Here, the mesh shape is a cube, and the length of one side is set to be the same as the exchange length √ (A / K).; Page 4 Paragraph 1-4).

Regarding claim 4, Kitagawa teaches a magnetic field analysis device, wherein 
the magnetic field calculation unit has a second function of obtaining the magnetic field at the observation point based on a magnetic dipole by representing the magnetization applied to each of the plurality of the voxels with the magnetic dipole (As a method of calculating the demagnetizing field acting on the minute volume in the analysis region, the method of directly calculating the magnetic dipole-dipole interaction from the magnetization on the minute volume in the non-analysis region and the continuity of the magnetic flux density are used. Then, there is a method of calculating the demagnetizing field potential and obtaining the demagnetizing field from the potential gradient; page 4 Paragraph 5; magnetic flux density and field potential).

Regarding claim 5, Kitagawa teaches a magnetic field analysis device, wherein 
the second function includes a function of obtaining the magnetic field generated at the observation point by the magnetic dipole of each of the plurality of the voxels for each voxel and summing up the magnetic field obtained for each voxel (As a method of calculating the demagnetizing field acting on the minute volume in the analysis region, the method of directly calculating the magnetic dipole-dipole interaction from the magnetization on the minute volume in the non-analysis region and the continuity of the magnetic flux density are used. Then, there is a method of calculating the demagnetizing field potential and obtaining the demagnetizing field from the potential gradient; page 4 Paragraph 5).

Regarding claim 6, Kitagawa teaches a magnetic field analysis device, wherein 
the second function includes a function of performing multipole expansion of the magnetic dipole of each of a plurality of the voxels arranged in a line in one direction to one multipole expansion point and obtaining the magnetic field of the observation point based on a relative position of the observation point with respect to the multipole expansion point (Here, mj is the magnitude of the magnetization of the minute volume j, Sj is the magnetization direction vector (length l), and μ0 is the vacuum permeability. Gij is a demagnetizing field tensor, and the demagnetizing field tensor of the magnetic dipole-dipole interaction is expressed by the following equation. Therefore, as shown in FIG. 10, Gij is calculated between the minute volume i 504 in the mesh 302 of the analysis region and the minute volume j 502 of the mesh 402 of the coarse-grained model as shown in (Expression 2).   Next, in step S116, as shown in FIG. 11, the sum of Gij is executed for the minute volume j502 of the coarse-grained model mesh 402, and the representative element P (3) 202 number of the coarse-grained model mesh 402 is obtained. And the minute volume i 504 number in the mesh 302 of the analysis region are recorded in a form that can be referred to. The sum G (P, i) of Gij is recorded in the memory of the back end 23.   In step S118, the magnetization vector M (P) of the coarse-grained model in the non-analysis region is recorded in a form that can be referred to from the representative element P (3) 202 number. The magnetization vector M (P) of the coarse-grained model in the non-analysis region is recorded in the memory of the back end 23; Page 4 Paragraph 10-12 & Page 5 Paragraph 1-2)

Regarding claim 7, Kitagawa teaches a magnetic field analysis device, wherein
a plurality of the magnetic dipoles multipole-expanded to the one multipole expansion point have the same magnitude and direction, and the voxels corresponding to the plurality of the magnetic dipoles multipole-expanded to the one multipole expansion point have the same dimension (The length of the minute volume is determined in consideration of the length of exchange length (or characteristic length) well known in the field of micro magnetics. There are two types of exchange length. The characteristic length of Neels wall is defined by √ (A / Kd), and the characteristic length of Bloch wall is defined by √ (A / K). Here, A is the exchange stiffness, Kd is the demagnetizing field energy constant, and K is the magneto crystalline anisotropy constant. For example, an isotropic cubic mesh can be formed by making the mesh shape a cube and making the length of one side the same as the exchange length √ (A / K). The mesh shape is not limited to a cube, and may be another shape such as an octahedron. The analysis area mesh is recorded in the memory of the back end 23.
In the step of meshing the coarse-grained model with the second volume (S112), as shown in FIG. 9,the Voronoi polyhedron is meshed based on the information on the length and shape of the minute volume input by the user. 402. The length and shape do not necessarily match the value of the first volume. Here, the mesh shape is a cube, and the length of one side is set to be the same as the exchange length √ (A / K).; Page 4 Paragraph 1-4).

Regarding claim 8, Kitagawa teaches a magnetic field analysis device, wherein
the magnetic field calculation unit obtains the magnetic field generated at each of at least a part of the observation points, of which a distance between the volume element to be a source for generating a magnetic field and the observation point is equal to or less than a first distance, using the first function, and obtains the magnetic field generated at each of the observation points at a distance longer than the first distance using the second function (In step S114, a demagnetizing field tensor between the mesh 302 of the analysis region and the mesh 402 of the coarse-grained model is calculated. Therefore, according to Equation 2, Gij is calculated between the minute volume i 504 in the mesh 302 of the analysis region and the minute volume j 502 of the mesh 402 of the coarse-grained model. In the calculation of Gij between the minute volume i 504 in the mesh 302 of the analysis region and the minute volume j 502 of the mesh 402 of the coarse-grained model, the minute volume of the region where the coarse-grained model is in contact with the analysis region Only j502 may be used.; Page 8 Paragraph 4 Line 1-6; Figure 8: Modified Figure 8 of Kitagawa above shows that the first direction greater than dimension relating to another second direction on at least a part of the volume elements).


Regarding claim 9, Kitagawa teaches a magnetic field analysis device, wherein
the magnetic field calculation unit has a third function [K] of performing surface integration of a physical quantity including the magnetization applied to the volume element to be the source for generating the magnetic field on a surface of the volume element to obtain the magnetic field generated at each of the observation points around the volume element (The length of the minute volume is determined in consideration of the length of exchange length (or characteristic length) well known in the field of micro magnetics. There are two types of exchange length. The characteristic length of Neels wall is defined by √ (A / Kd), and the characteristic length of Bloch wall is defined by √ (A / K). Here, A is the exchange stiffness, Kd is the demagnetizing field energy constant, and K is the magneto crystalline anisotropy constant (as the third function). For example, an isotropic cubic mesh can be formed by making the mesh shape a cube and making the length of one side the same as the exchange length √ (A / K). The mesh shape is not limited to a cube, and may be another shape such as an octahedron. The analysis area mesh is recorded in the memory of the back end 23.
In the step of meshing the coarse-grained model with the second volume (S112), as shown in FIG. 9,the Voronoi polyhedron is meshed based on the information on the length and shape of the minute volume input by the user. 402. The length and shape do not necessarily match the value of the first volume. Here, the mesh shape is a cube, and the length of one side is set to be the same as the exchange length √ (A / K).; Page 4 Paragraph 1-4).
Regarding claim 10, Kitagawa teaches a magnetic field analysis device, wherein
the magnetic field calculation unit obtains the magnetic field generated at each of the observation points, of which a distance between the volume element to be the source for generating the magnetic field and the observation point is equal to or less than a second distance shorter than the first distance, using the third function (In step S114, a demagnetizing field tensor between the mesh 302 of the analysis region and the mesh 402 of the coarse-grained model is calculated. Therefore, according to Equation 2, Gij is calculated between the minute volume i 504 in the mesh 302 of the analysis region and the minute volume j 502 of the mesh 402 of the coarse-grained model. In the calculation of Gij between the minute volume i 504 in the mesh 302 of the analysis region and the minute volume j 502 of the mesh 402 of the coarse-grained model, the minute volume of the region where the coarse-grained model is in contact with the analysis region Only j502 may be used.; Page 8 Paragraph 4 Line 1-6; Figure 8: Modified Figure 8 of Kitagawa above shows that the first direction greater than dimension relating to another second direction distance on at least a part of the volume elements).

Regarding claim 11, 	Kitagawa teaches a magnetic field analysis method (a method for calculating a magnetization motion in a magnetic material and a visualization device therefor. TECHNICAL-FIELD Line 1-2; Figure 5- Figure 12) comprising: 
dividing a virtual space into a plurality of volume elements and applying magnetization to each of the volume elements (The analysis region / non-analysis region dividing unit 51 divides the analysis target object into an analysis region and a non-analysis region of magnetic characteristics; Page 6 Paragraph 8 Line 1-2; For example, using the Voronoi polyhedron, the coarse-grained model replacement unit replaces the non-analysis region with the coarse-grained model using the representative region. The analysis region meshing unit 53 meshes the analysis region with the first volume. The non-analysis region meshing unit 54 meshes the coarse-grained model with the second volume.; Page 6 Paragraph 8 Line 2-6; analysis region and non-analysis region is the two volume elements); and
computing a magnetic field generated at each of a plurality of observation points in the virtual space by the magnetization applied to the volume elements for each volume element and obtaining a magnetic field generated at each of the plurality of the observation points based on a computation result of each of the plurality of the volume elements (Here, mj is the magnitude of the magnetization of the minute volume j, Sj is the magnetization direction vector (length l), and μ0 is the vacuum permeability. Gij is a demagnetizing field tensor, and the demagnetizing field tensor of the magnetic dipole-dipole interaction is expressed by the following equation. Therefore, as shown in FIG. 10, Gij is calculated between the minute volume i 504 in the mesh 302 of the analysis region and the minute volume j 502 of the mesh 402 of the coarse-grained model as shown in (Expression 2).   Next, in step S116, as shown in FIG. 11, the sum of Gij is executed for the minute volume j502 of the coarse-grained model mesh 402, and the representative element P (3) 202 number of the coarse-grained model mesh 402 is obtained. And the minute volume i 504 number in the mesh 302 of the analysis region are recorded in a form that can be referred to. The sum G (P, i) of Gij is recorded in the memory of the back end 23. In step S118, the magnetization vector M (P) of the coarse-grained model in the non-analysis region is recorded in a form that can be referred to from the representative element P (3) 202 number. The magnetization vector M (P) of the coarse-grained model in the non-analysis region is recorded in the memory of the back end 23; Page 4 Paragraph 10-12 and Page 5 Paragraph 1 and 2),
wherein, in dividing the virtual space into the plurality of volume elements and applying magnetization to each of the volume elements, the virtual space is divided into a plurality of voxels having the same shape and dimension, magnetization is applied to each of the plurality of voxels (In the step of meshing the analysis region with the first volume (S110), meshing is performed based on the length and shape information of the minute volume input by the user.; Page 7 Paragraph 14 Line 1-2; The length of the minute volume is determined in consideration of the length of exchange length (or characteristic length) well known in the field of micro magnetics. The analysis area mesh is recorded in the memory of the back end 23. In the step of meshing the coarse-grained model with the second volume (S112), the Voronoi polyhedron is meshed based on the information on the length and shape of the minute volume input by the user.; Page 8 Paragraph 1-3; Figure 8 above shows same shape and dimension),
coarse graining for collecting a plurality of the continuous voxels in a first direction to one volume element is performed to make dimension relating to the first direction in the virtual space greater than dimension relating to another second direction on at least a part of the volume elements, and (In step S114, a demagnetizing field tensor between the mesh 302 of the analysis region and the mesh 402 of the coarse-grained model is calculated. Therefore, according to Equation 2, Gij is calculated between the minute volume i 504 in the mesh 302 of the analysis region and the minute volume j 502 of the mesh 402 of the coarse-grained model. In the calculation of Gij between the minute volume i 504 in the mesh 302 of the analysis region and the minute volume j 502 of the mesh 402 of the coarse-grained model, the minute volume of the region where the coarse-grained model is in contact with the analysis region Only j502 may be used.; Page 8 Paragraph 4 Line 1-6; Figure 8: Modified Figure 8 of Kitagawa above shows that the first direction greater than dimension relating to another second direction on at least a part of the volume elements), magnetization is applied to each of the coarse-grained volume elements based on the magnetization applied to the plurality of the voxels included in each of the coarse-grained volume elements (The force (magnetic field) acting on the magnetization is the crystal magnetic anisotropy caused by the difference between the direction of the magnetization itself and the direction of the easy axis set in the microvolume i504, and exchange interaction with the surrounding magnetization. , External magnetic field, random magnetic field due to thermal fluctuation, and demagnetizing field generated by dipole interaction with surrounding magnetization.; Page 8 Paragraph 12). 

Regarding claim 12, 	Kitagawa teaches a computer readable medium storing a program that causes a computer to realize (a method for calculating a magnetization motion in a magnetic material and a visualization device therefor. TECHNICAL-FIELD Line 1-2; Figure 5- Figure 12; The magnetization motion visualization device can be realized by a computer (computer) in which a CPU loads a predetermined program on a memory and the CPU executes a predetermined program loaded on the memory; Page 6 Paragraph 9 Line 1-3);
a function of dividing a virtual space into a plurality of volume elements and applying magnetization to each of the volume elements (The analysis region / non-analysis region dividing unit 51 divides the analysis target object into an analysis region and a non-analysis region of magnetic characteristics; Page 6 Paragraph 8 Line 1-2; For example, using the Voronoi polyhedron, the coarse-grained model replacement unit replaces the non-analysis region with the coarse-grained model using the representative region. The analysis region meshing unit 53 meshes the analysis region with the first volume. The non-analysis region meshing unit 54 meshes the coarse-grained model with the second volume.; Page 6 Paragraph 8 Line 2-6; analysis region and non-analysis region is the two volume elements); and
a function of computing a magnetic field generated at each of a plurality of observation points in the virtual space by the magnetization applied to the volume elements for each volume element and obtaining a magnetic field generated at each of the plurality of the observation points based on a computation result of each of the plurality of the volume elements (Here, mj is the magnitude of the magnetization of the minute volume j, Sj is the magnetization direction vector (length l), and μ0 is the vacuum permeability. Gij is a demagnetizing field tensor, and the demagnetizing field tensor of the magnetic dipole-dipole interaction is expressed by the following equation. Therefore, as shown in FIG. 10, Gij is calculated between the minute volume i 504 in the mesh 302 of the analysis region and the minute volume j 502 of the mesh 402 of the coarse-grained model as shown in (Expression 2).   Next, in step S116, as shown in FIG. 11, the sum of Gij is executed for the minute volume j502 of the coarse-grained model mesh 402, and the representative element P (3) 202 number of the coarse-grained model mesh 402 is obtained. And the minute volume i 504 number in the mesh 302 of the analysis region are recorded in a form that can be referred to. The sum G (P, i) of Gij is recorded in the memory of the back end 23. In step S118, the magnetization vector M (P) of the coarse-grained model in the non-analysis region is recorded in a form that can be referred to from the representative element P (3) 202 number. The magnetization vector M (P) of the coarse-grained model in the non-analysis region is recorded in the memory of the back end 23; Page 4 Paragraph 10-12 and Page 5 Paragraph 1 and 2); and
a function of, in dividing the virtual space into the volume elements, making dimension relating to a first direction in the virtual space greater than dimension relating to another second direction on at least a part of the volume elements (Figure 8: Modified Figure 8 of Kitagawa above shows that the first direction greater than dimension relating to another second direction on at least a part of the volume elements),
wherein the function of dividing the virtual space into the plurality of volume elements and applying the magnetization to each of the volume elements includes a function of dividing the virtual space into a plurality of voxels having the same shape and dimension (In the step of meshing the analysis region with the first volume (S110), meshing is performed based on the length and shape information of the minute volume input by the user.; Page 7 Paragraph 14 Line 1-2; The length of the minute volume is determined in consideration of the length of exchange length (or characteristic length) well known in the field of micro magnetics. The analysis area mesh is recorded in the memory of the back end 23. In the step of meshing the coarse-grained model with the second volume (S112), the Voronoi polyhedron is meshed based on the information on the length and shape of the minute volume input by the user.; Page 8 Paragraph 1-3; Figure 8 above shows same shape and dimension), 
applying magnetization to each of the plurality of voxels,
performing coarse graining for collecting a plurality of the continuous voxels ina first direction to one volume element to make dimension relating to the first direction greater than dimension relating to another second direction on at least a part of the volume elements (In step S114, a demagnetizing field tensor between the mesh 302 of the analysis region and the mesh 402 of the coarse-grained model is calculated. Therefore, according to Equation 2, Gij is calculated between the minute volume i 504 in the mesh 302 of the analysis region and the minute volume j 502 of the mesh 402 of the coarse-grained model. In the calculation of Gij between the minute volume i 504 in the mesh 302 of the analysis region and the minute volume j 502 of the mesh 402 of the coarse-grained model, the minute volume of the region where the coarse-grained model is in contact with the analysis region Only j502 may be used.; Page 8 Paragraph 4 Line 1-6; Figure 8: Modified Figure 8 of Kitagawa above shows that the first direction greater than dimension relating to another second direction on at least a part of the volume elements), and
applying magnetization to each of the coarse-grained volume elements based on the magnetization applied to the plurality of the voxels included in each of the coarse-grained volume elements (The force (magnetic field) acting on the magnetization is the crystal magnetic anisotropy caused by the difference between the direction of the magnetization itself and the direction of the easy axis set in the microvolume i504, and exchange interaction with the surrounding magnetization. , External magnetic field, random magnetic field due to thermal fluctuation, and demagnetizing field generated by dipole interaction with surrounding magnetization.; Page 8 Paragraph 12). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Kaditz et al. (US 20170285123 A1) discloses, “[0009] A group of embodiments relate to a system that determines parameters associated with a sample. The system includes: a generating device that generates magnetic fields; a measurement device that performs measurements; a memory that stores a program module; and a processor that executes the program module. During operation, the system may apply an external magnetic field and an RF pulse sequence to the sample. Then, the system may measure at least a component of a magnetization associated with the sample. Moreover, the system may calculate at least a predicted component of the magnetization for voxels associated with the sample based on the measured component of the magnetization, a forward model, the external magnetic field and the RF pulse sequence. Next, the system may solve an inverse problem by iteratively modifying the parameters associated with the voxels in the forward model until a difference between the predicted component of the magnetization and the measured component of the magnetization is less than a predefined value (paragraph [0009]). The system may: modify at least one of the external magnetic field and the RF pulse sequence; apply at least the one of the modified external magnetic field and the RF pulse sequence to the sample before the sample has completely relaxed or without resetting a state of the sample; measure at least a second instance of the component of the magnetization; calculate at least a second instance of the predicted component of the magnetization for the voxels associated with the sample based on the measured second instance of the component of the magnetization, the forward model, the modified external magnetic field or the modified RF pulse sequence; and solve the inverse problem by iteratively modifying the parameters associated with the voxels in the forward model until a difference between the second instance of the predicted component of the magnetization and the second instance of the measured component of the magnetization is less than the predefined value. In some embodiments, the system may determine a dynamic state of the sample based on the forward model, the external magnetic field and the RF pulse sequence, where the dynamic state when at least one of the modified external magnetic field and the modified RF pulse sequence is applied to the sample may be used as an initial condition when calculating the second instance of the predicted component of the magnetization (Paragraph [0016])- However Kaditz does not disclose wherein the magnetization application unit is configured to divide the virtual space into a plurality of voxels having the same shape and dimension, ……perform coarse graining for collecting a plurality of the continuous voxels in a first direction to one volume element to make dimension relating to the first direction greater than dimension relating to another second direction on at least a part of the volume elements, and apply magnetization to each of the coarse-grained volume elements based on the magnetization applied to the plurality of the voxels included in each of the coarse-grained volume elements.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866